NOTICE
                                      2022 IL App (5th) 210188-U
                                                                                        NOTICE
 Decision filed 12/28/22. The
                                                                             This order was filed under
 text of this decision may be               NO. 5-21-0188                    Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                not precedent except in the

 Rehearing or the disposition of
                                               IN THE                        limited circumstances allowed
 the same.                                                                   under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Jefferson County.
                                          )
v.                                        )     Nos. 18-CF-374, 19-CF-623
                                          )
DYLAN L. EDMISON,                         )     Honorable
                                          )     Jerry E. Crisel,
      Defendant-Appellant.                )     Judge, presiding.
______________________________________________________________________________

          JUSTICE VAUGHAN delivered the judgment of the court.
          Justices Moore and Barberis concurred in the judgment.

                                            ORDER

¶1        Held: Where there was no potentially meritorious argument that the circuit court erred in
                denying defendant’s motion to withdraw his plea, we grant defendant’s appointed
                counsel on appeal leave to withdraw and affirm the circuit court’s judgment.

¶2        Defendant, Dylan L. Edmison, appeals the circuit court’s order denying his motion to

withdraw his guilty plea. Defendant’s appointed attorney, the Office of the State Appellate

Defender (OSAD), filed a motion to withdraw as counsel, arguing the appeal presents no arguably

meritorious issue. See Anders v. California, 386 U.S. 738 (1967). OSAD notified defendant of its

motion. This court provided defendant ample opportunity to file a response; none was filed. After

reviewing the record and considering OSAD’s motion and supporting memorandum, we agree this

appeal presents no issue of arguable merit. Therefore, we grant OSAD leave to withdraw and

affirm the circuit court’s judgment.

                                                  1
¶3                                      BACKGROUND

¶4     On February 13, 2020, the circuit court was advised that the State and defendant reached a

plea agreement involving four cases pending against defendant, namely, 18-CF-374, 18-CF-499,

19-CF-321, and 19-CF-623. The State recited the plea agreement to the court, but prior to the

providing the factual basis, an off-record conference was held, and an amended plea agreement

was reached. The amended agreement provided that defendant would plead guilty to delivering

methamphetamine (720 ILCS 646/55(a)(1) (West 2018)) in case No. 19-CF-623 and obstruction

of justice (720 ILCS 5/31-4(a)(1) (West 2018)) in case No. 18-CF-374, in exchange for the

dismissal of the charges in case Nos. 18-CF-499 and 19-CF-321. The amended plea further

provided that defendant would be sentenced to 14 years in the Illinois Department of Corrections

(IDOC) with 2 years’ mandatory supervised release related to case No. 19-CF-623 which would

run consecutively with the sentence of 24 months’ felony conditional discharge issued in case No.

18-CF-374.

¶5     Defendant was asked if the language recited by the State was his understanding of the plea

agreement, and defendant requested a sidebar with his attorney. Thereafter, defendant stated, “Yes,

I understand everything.” The court again clarified, with both counsel for the State, counsel for

defendant, as well as defendant, the two charges to which defendant would plead guilty. All three

confirmed the court’s recitation of the charges to which defendant would plead guilty.

¶6     The State provided the factual basis for the obstruction of justice charge, stating defendant

lied to the police about the location of a shooting in which he was a victim. The factual basis for

the methamphetamine charge revealed a confidential informant purchased methamphetamine from

defendant in a “controlled buy.” Following the recitation of each factual basis, defendant’s counsel

asserted to the court that he believed the State could prove both cases beyond a reasonable doubt.


                                                 2
¶7      After addressing defendant’s criminal history, the court asked defendant if he understood

he did not need to plead guilty, and defendant replied “Yes, sir.” Thereafter, the court informed

defendant of each right he was relinquishing by pleading guilty and asked defendant if he

understood he was relinquishing those rights. Defendant replied, “Yes, sir.” The court further

inquired whether defendant still wished to plead guilty, knowing he was relinquishing those rights.

Defendant replied, “Yes, sir.” The court admonished defendant of potential collateral

consequences associated with the guilty plea, and asked defendant if he understood those

consequences. Defendant replied, “Yes, sir.” Thereafter, the court inquired whether defendant still

wished to plead guilty, knowing of the potential collateral consequences. Defendant stated, “Yes,

sir.”

¶8      The court provided the potential sentencing ranges for both charges and asked defendant if

he understood the sentencing ranges. Defendant replied, “Yes, sir.” The court then inquired

whether defendant still wished to plead guilty knowing the sentencing ranges. Defendant replied,

“Yes, sir.” The defendant confirmed his signature on the plea of guilty, waiver of jury trial, and

proposed financial sentencing order forms for both cases.

¶9      Defendant provided negative responses to each of the court’s queries regarding whether he

was forced, threatened, or promised something other than what was contained in the documents,

to sign the documents. Defendant further assured the court that he had plenty of time to discuss

the agreement with his attorney, needed no additional time to confer with his attorney, and wanted

the court to accept his signature on the documents as his free and voluntary act. The court found

defendant’s pleas were knowing, intelligent, and voluntary and that a sufficient factual basis was

provided for the charges. Thereafter, the court accepted the plea agreement and imposed the

agreed-upon sentence.


                                                3
¶ 10   On March 12, 2020, defendant moved to withdraw the plea contending it “was not entered

knowingly, intelligently, and voluntarily.” The motion proceeded to hearing on June 10, 2021, and

testimony was provided by defendant and his prior counsel, Scott Quinn. Defendant testified that

he never saw any discovery from the State prior to the plea hearing, except for part of a video,

even though he requested Mr. Quinn show him all the evidence in the case. He stated he was not

confused on the day of the plea hearing and his plea was voluntary. Although he was not in the

best state of mind, he confirmed he understood everything that happened.

¶ 11   When asked to explain why he wanted to withdraw the plea, defendant responded:

       “Because I felt like without seeing the entirety of the motion, all the evidence, I felt like

       it’s not a smart decision to plead out to something if you haven’t seen everything. I just felt

       like I was in a situation where I was cornered, and I really had no choice but to just take

       the time out of fear of getting more time, I guess. Then later on thinking about it, sitting

       there thinking why would I take time if I haven’t seen all the evidence.”

He did not think his attorney misled him but felt that counsel could have tried to “get a better deal.”

He recalled the court questioning him during the plea hearing, and answering those questions

honestly, but stated he was not “paying close attention” during the proceeding. Defendant further

stated that he felt like was “cornered” by the State due to bail issues prior to the plea.

¶ 12   Mr. Quinn confirmed that he received discovery from the State and testified that he

remembered reviewing the discovery with defendant. He elaborated:

       “[T]here were a couple of videos that I recall watching in the back hallway behind here

       with Mr. Edmison, and then also police reports would have been, um—you know, reading

       them aloud with him either at the jail or here at the courthouse.”




                                                  4
He recalled watching some of defendant’s online music videos with defendant when they were

addressing the State’s motion in limine, and believed they also reviewed the lab results from the

drug testing performed by the Drug Task Force.

¶ 13   Mr. Quinn testified that there was some “back and forth” with the prosecution while

negotiating the plea agreement and stated the final agreement had less prison time than the original

offer. He did not believe defendant would have done as well at trial, given the evidence against

him. Mr. Quinn also addressed the bail issue. He explained that immediately after defendant posted

bail on the present charge, he was served with a warrant on a preexisting case. As such, defendant

was never actually released from custody despite posting “sizeable bail.” Mr. Quinn discussed the

issue with defendant at great length. He felt that “it might be easier for him to construct a defense”

if defendant had not been in custody but believed the plea was appropriate given the evidence and

discussed this with defendant. Ultimately, he believed the plea agreement was reasonable.

¶ 14   Following argument, the circuit court found defendant failed to meet his burden of showing

there was a manifest injustice and denied defendant’s motion to withdraw his guilty plea.

Defendant timely appealed.

¶ 15                                        ANALYSIS

¶ 16   OSAD provides two potential issues for review but concludes no reasonably meritorious

contention of error in the proceedings below can be raised. We agree.

¶ 17   OSAD’s first potential issue addresses concerns whether postplea counsel failed to comply

with Illinois Supreme Court Rule 604(d) (eff. July 1, 2017). Rule 604(d) provides that where a

guilty-plea defendant moves to withdraw the plea or reconsider the sentence:

       “The defendant’s attorney shall file with the trial court a certificate stating that the attorney

       has consulted with the defendant either by phone, mail, electronic means or in person to


                                                  5
        ascertain defendant’s contentions of error in the sentence and the entry of the plea of guilty,

        has examined the trial court file and both the report of proceedings of the plea of guilty and

        the report of proceedings in the sentencing hearing, and has made any amendments to the

        motion necessary for adequate presentation of any defects in those proceedings.” Ill. S. Ct.

        R. 604(d) (eff. July 1, 2017).

¶ 18    Here, defendant’s postplea counsel filed the Rule 604(d) certificate using nearly identical

language to that contained in the rule. The record provides no basis to question counsel’s

averments. Thus, counsel complied with the rule, and we agree with OSAD that no meritorious

argument can be raised for this issue.

¶ 19    OSAD’s second potential issues considers the trial court’s denial of defendant’s motion to

withdraw his guilty plea. OSAD concludes there is no good-faith argument that the circuit court

erred in denying the motion to withdraw. We agree.

¶ 20    Defendants do not have an absolute right to withdraw a guilty plea. People v. Hughes, 2012

IL 112817, ¶ 32. Rather, he or she must show a manifest injustice under the facts of the particular

case. Id. “Withdrawal is appropriate where the plea was entered through a misapprehension of the

facts or of the law or where there is doubt as to the guilt of the accused and justice would be better

served through a trial.” Id. The decision to grant a motion to withdraw a guilty plea rests in the

sound discretion of the circuit court, and on review, that decision is reviewed for an abuse of

discretion. Id.

¶ 21    Here, defendant failed to show that “justice would be better served” by allowing him to

withdraw his plea and proceed to trial. At the plea hearing, defendant assured the court that his

plea was voluntary and that he understood the court’s admonishments. At the hearing on the motion

to withdraw, defendant reiterated that his plea was voluntary. He understood what was happening


                                                  6
at the hearing and stated his attorney did not mislead him in any way. His reason for wanting to

withdraw the plea was his claim that he had not seen all of the State’s discovery and, in hindsight,

wished he had viewed the materials before accepting the State’s offer. Defendant’s testimony was

contradicted by Mr. Quinn’s testimony that addressed the materials discussed with defendant prior

to the plea hearing. However, even accepting defendant’s testimony as true leads to the conclusion

that “defendant simply made a mistake in judgment which is no grounds for withdrawal of a plea.”

People v. Staple, 233 Ill. App. 3d 8, 10 (1992).

¶ 22   The defense also noted defendant was rearrested on a warrant stemming from a preexisting

charge immediately after posting bond in this case. Defendant claimed this contributed to his

feeling of being “cornered.” The timing was certainly curious. However, even assuming these

allegations are true, there is simply no factual support for an argument that defendant’s arrest on

new charges somehow contributed to his decision to plead guilty.

¶ 23   The circumstances regarding defendant’s rearrest are not clear from the record. Moreover,

there is no evidence the State intentionally manipulated the timing of defendant’s arrest to coerce

him to plead guilty in this case. Defendant stopped short of stating his rearrest on unrelated charges

caused him to plead guilty. Mr. Quinn believed that it “might have been easier” to prepare a

defense if defendant was not incarcerated but did not elaborate on this issue. Mr. Quinn stated he

discussed the issue with defendant at length and, being aware of the circumstances, defendant

nevertheless decided to plead guilty. See People v. Burton, 184 Ill. 2d 1, 27 (1998) (“A plea of

guilty waives all nonjurisdictional defenses or defects.”).

¶ 24                                     CONCLUSION

¶ 25   As this appeal presents no issue of arguable merit, we grant OSAD leave to withdraw and

affirm the circuit court’s judgment.


                                                   7
¶ 26   Motion granted; judgment affirmed.




                                            8